DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of Species I (Figures 1A-1C and 4A-4B) in the reply filed on 1/10/2021 is acknowledged. Applicant has indicated that Claims 1-3 and 14 read on the elected species and should be examined. However, the Examiner notes that Claim 14 is directed to a jet structure with plural connecting channels which does not read on the elected species I, since it illustrates a jet structure with a single channel. Accordingly, Claims 1-3 read on the elected species, and are hereby examined, and Claims 4-15 are now withdrawn from further examination. The election requirement is now made FINAL.
Claim Objections
Claim 1 is objected to because of the following informalities:  In Line 4, the recitation of, “the blades” should recite, “the plurality of blades” to provide formal antecedent basis. 
Claim 2 is objected to because of the following informalities:  
In Line 1, the recitation of, “a fan rotor” should recite, “[[a]] the fan rotor” to improve claim clarity. 
In Lines 3 and 4, the recitation of, “the blades” should recite, “the plurality of blades” to provide formal antecedent basis. 

Claim 3 is objected to because of the following informalities:  
In Line 1, the recitation of, “a fan rotor” should recite, “[[a]] the fan rotor” to improve claim clarity. 
In Line 2-3, the recitation of, “the blades” should recite, “the plurality of blades” to provide formal antecedent basis. 
Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding Claim 1, the recitation of, 
“the circumferential side” in Line 2 lacks antecedent basis. For the purposes of prior art examination, the recitation is considered to mean, “a circumferential side” and Applicant is suggested to amend the limitation accordingly.
“the edge” in Line 3 lacks antecedent basis. For the purposes of prior art examination, the recitation is considered to mean, “an edge” and Applicant is suggested to amend the limitation accordingly.
at least one first inlet” and Applicant is suggested to amend the limitation accordingly.
“the first outlet” in Line 8 lacks antecedent basis. For the purposes of prior art examination, the recitation is considered to mean, “the at least one first outlet” and Applicant is suggested to amend the limitation accordingly.
“the connecting channel” in Line 8 lacks antecedent basis. For the purposes of prior art examination, the recitation is considered to mean, “the at least one connecting channel” and Applicant is suggested to amend the limitation accordingly.
“the blades has an upper surface and a lower surface which form a high-pressure zone and a low-pressure zone, respectively” in Lines 4-5 appear contradictory to the illustration in figure 1A where the upper surface 1131 of the blades appear to be the suction side i.e. low-pressure zone and the lower surface 1132 of the blades appear to be the pressure side i.e. high-pressure zone. For the purposes of prior art examination, the recitation is considered to mean, “the blades has an upper surface and a lower surface which form a low-pressure zone and a high-pressure zone, respectively”
Regarding Claim 2, the recitation of, 

“the connecting channel” in Line 1-2 lacks antecedent basis. For the purposes of prior art examination, the recitation is considered to mean, “the at least one connecting channel” and Applicant is suggested to amend the limitation accordingly.
 “the first outlet” in Line 2 lacks antecedent basis. For the purposes of prior art examination, the recitation is considered to mean, “the at least one first outlet” and Applicant is suggested to amend the limitation accordingly.
at least one first inlet” and Applicant is suggested to amend the limitation accordingly.
Regarding Claim 3, the recitation of, 

“the first outlet” in Line 1-2 lacks antecedent basis. For the purposes of prior art examination, the recitation is considered to mean, “the at least one first outlet” and Applicant is suggested to amend the limitation accordingly.
the term “close” in Line 2 is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 2-3 are also rejected by virtue of their dependency.
**Any and all claims rejected above under 112(b), if rejected with art below under sections 102 and/or 103, is/are rejected as best understood.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. (US 2016/0290346 A1) hereinafter referred to as Watanabe.

    PNG
    media_image1.png
    402
    407
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    396
    543
    media_image2.png
    Greyscale

Regarding Claim 1, Watanabe discloses a jet structure of a fan rotor, comprising:
a fan wheel (10, figure 3 also reproduced above) having a hub (11 & 13, figure 7B, also reproduced/annotated above) and a plurality of blades (14, figure 3 or 7B) disposed on the circumferential side of the hub (see figure 3), wherein the hub has a top portion (see annotated figure 7B) and a sidewall (see annotated figure 7B) axially extending from the edge of the top portion (see annotated figure 7B), wherein each of the blades has an upper surface (see annotated figure 7B) and a lower surface (see annotated figure 7B) which form a high-pressure zone (see blades 14, figure 7B having a similar configuration to that of the instant application) and a low-pressure zone, respectively (see blades 14 having a similar configuration to that of the instant application); and
at least one connecting channel (see annotated figure 7B) provided with at least one first inlet (41, figure 7B) disposed in the high-pressure zone (see figure 7B) and at least one first outlet (16B, figure 7B) disposed in the low-pressure zone (see figure 7B), wherein the first inlet and the first outlet are a first end and a second end of the connecting channel, respectively (see figure 7B).
Allowable Subject Matter
Claims 2-3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claim 2, the closest prior art, Watanabe, fails to disclose the connecting channel being disposed in the sidewall of the hub, wherein the first outlet is 
Claim 3 depends from Claim 2 and thus also contains allowable subject matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 8,678,785 relates to a ventilation fan including a connecting channel on the sidewall of an impeller hub (see 30, 31, figure 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sabbir Hasan whose telephone number is (571)270-7651. The examiner can normally be reached Monday - Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Sabbir Hasan/Examiner, Art Unit 3745